Citation Nr: 0120375	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-03 005	)	DATE
	)
	)


THE ISSUES

1.  Whether the June 1984 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error.

2.  Whether the September 1993 decision of the Board should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  David N. Greer, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The moving party in this action served on active duty from 
January 1968 to December 1970.

In a motion filed with the Board in February 2001, the 
veteran, who is the moving party in this action, has 
challenged the Board's June 1984 and September 1993 decisions 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2000); 
VAOPGCPREC 01-98.  The new statutory and regulatory 
provisions permit a moving party to demand review by the 
Board to determine whether clear and unmistakable error 
exists in an appellate decision previously issued by the 
Board.

In the June 1984 decision, the Board denied service 
connection for PTSD.  In the September 1993 decision, the 
Board, in pertinent part, found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD.


FINDINGS OF FACT

1.  In a decision dated June 18, 1984, the Board denied 
service connection for PTSD.

2.  The facts as they were known at the time of the June 18, 
1984 Board decision were correctly considered and the 
regulatory provisions extant at the time of that decision 
were correctly applied.

3.  In a decision dated September 10, 1993, the Board found 
that no new and material evidence had been submitted to 
reopen the claim for service connection for PTSD; 
accordingly, the claim remained denied.

4.  The facts as they were known at the time of the September 
10, 1993 Board decision were correctly considered and the 
regulatory provisions extant at the time of that decision 
were correctly applied.


CONCLUSIONS OF LAW

1.  The decision of June 18, 1984, did not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).

2.  The decision of September 10, 1993, did not contain clear 
and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the United States Army 
from January 1968 to December 1970.  He served in Vietnam for 
10 months and 18 days.  A few months after service, the 
veteran filed a claim for VA benefits and the RO requested 
his service medical records.  Apparently, the service medical 
records received were those of another veteran.  In deferred 
rating decision of July 1971, it was noted that the RO would 
try to secure the correct service records.

In August 1971, the veteran filed his initial claim for 
service connection for a "nervous condition."  In September 
1971, the RO received a VA hospital summary report showing 
that the veteran had been hospitalized in August 1971 for 
psychiatric treatment.  The veteran had been arrested twice: 
once for stabbing a policeman and shooting another; and 
shooting without apparent cause at some people who had asked 
him for a match.  The charges were dropped on the condition 
that he seek psychiatric help.  The veteran was hospitalized 
on August 5, 1971, disappeared on August 7, and received an 
irregular discharge on August 9.  The diagnosis was explosive 
personality.  He was found to be competent.

A VA neuropsychiatric examination was completed in December 
1971.  The examiner reviewed the veteran's claims file.  The 
examiner noted that the veteran denied ever having been 
hospitalized for mental illness or treated during his 
service.  On mental status examination, the veteran had a 
full range of emotional reactivity, he was fully oriented, 
and in full contact with reality.  He described himself as 
having a low frustration tolerance.  He denied confusion.  He 
did not demonstrate any ideas of reference or paranoid 
thinking but he expressed that he often felt as if people 
were looking down on him and giving him dirty looks.  There 
were no delusions or hallucinations found.  There were no 
signs of depression.  He also denied guilty feelings over 
killing enemy soldiers.  The veteran noted that he still had 
doubts about his self-control and had no explanation for his 
recent acts and violent outbursts.  The examiner noted that 
the neurologic examination was essentially negative including 
cerebellar function tests.  The diagnoses were transient 
situational reaction and explosive personality (equivalent to 
the term aggressive personality).  The veteran was found to 
be fully competent.  Outpatient individual psychotherapy was 
recommended.

The RO denied the claim in December 1971, finding that the 
veteran had transient situational reaction with explosive 
personality, and that this was a constitutional or 
developmental abnormality and not a disability under the law.  
The veteran did not appeal that decision.

The evidence indicates that in December 1971, after multiple 
requests, the RO received some of the veteran's service 
medical records, consisting of his January 1968 enlistment 
examination report.  Apparently, no other medical records 
could be located at that time.  The enlistment examination 
report shows that the veteran reported no nervous trouble of 
any sort, no frequent trouble sleeping, no frequent or 
terrifying nightmares, no depression or excessive worry, and 
no loss of memory or amnesia.  The examiner indicated that 
the veteran had no psychiatric abnormality.

In November 1982, the veteran requested that his claim for 
service connection for a nervous condition be reopened.  In 
January 1983, the RO received a statement from the veteran's 
sister-in-law, B. S., describing the veteran's behavior and 
how he treated his family.  

In January 1983, the RO also received copies of VA outpatient 
treatment records dated from 1980 to 1982.  The results of an 
electroencephalogram in July 1980 was normal.  The clinical 
impression was rage reaction.  An outpatient treatment record 
dated in August 1980 notes that the veteran presented with a 
two-month history of difficulty in controlling his rage.  
Another record dated in July 1982 notes that the veteran had 
been seen in the Behavioral Medicine clinic for eight 
sessions of biofeedback treatment of anxiety.  It was noted 
that some improvement had been demonstrated but he was unable 
to continue due to inability to afford travel to and from the 
hospital.

In a rating decision dated in February 1983, the RO, in 
pertinent part, denied service connection for post-traumatic 
stress neurosis.  The RO noted that the service medical 
records were incomplete and that a December 1971 examination 
showed that the veteran had a transient situational reaction, 
with explosive personality.  In addition, recent VA 
outpatient treatment records showed that the veteran had been 
treated in behavioral medicine with a history of anxiety.  

In a statement notarized in December 1983, the veteran's 
wife, J. T., noted that she had met the veteran on the day he 
arrived back from Vietnam.  They had been married for 10 
years and had three children.  She noted that, after they 
were married, she was constantly in fear and the veteran was 
very unstable, violet and quick tempered.

Apparently, the RO subsequently was able to locate additional 
service medical records of the veteran.  Filed in the claims 
file, on top of the December 1983 notarized statement from 
the veteran's wife, is a hand-written note, dated in November 
1971, with instructions to make a special search for the 
veteran's service 
medical records.  Filed with this note are additional service 
medical records.  It is not clear when such records were 
received into the veteran's claims file.  These records 
include his immunization records for his period of service, a 
"Health Record - Abstract of Service" with entries dated 
from January 1968 through September 1969 as well as some 
clinical records of treatment during that period, a copy of 
the enlistment examination report, dental records, and a copy 
of his separation examination report dated in December 1970.  
None of these records show complaints of, treatment for, or a 
diagnosis of a psychiatric disorder, to include any nervous 
disorder.  The examiner indicated on the separation 
examination report that the veteran had no psychiatric 
disorders.

The veteran appealed the February 1983 rating decision and he 
and his wife testified at a hearing before a Hearing Officer 
at the RO in December 1983.  The veteran testified that he 
had been a radio operator and worked in the communications 
center but had also performed guard duty and went into the 
field in Vietnam.  He described several instances of killing 
people and seeing dead and wounded individuals.  He stated 
that he had been shot at many times but was never injured in 
Vietnam.  He reported that he had hardly slept when he was in 
Vietnam.  The veteran reported no complaints of, treatment 
for, or diagnoses of a nervous or psychiatric disorder during 
service.  His wife, J. T., also testified.  She met the 
veteran the night he came back from Vietnam.  She indicated 
that she had noticed that he had a nervous condition within a 
couple of hours of meeting him.  She did not indicate that 
the veteran ever told her that he had had a nervous problem 
during service.  In rating decision of December 1983, the RO 
confirmed and continued its prior denial of service 
connection for PTSD.

In May 1983, the RO received copies of VA outpatient 
treatment records.  Records dated in January 1983 note a 
diagnosis of chronic, post-traumatic stress disorder.  In 
addition, the diagnosis on Axis IV notes that the 
psychosocial stresses were 12 months of combat in Vietnam.

A VA examination for compensation and pension purposes was 
conducted in July 1983.  The examiner noted that the 
veteran's chart had been available.  On mental status 
examination, the veteran spoke in a calm and straightforward 
manner.  He became tearful when speaking about friends who 
had died, but otherwise remained calm throughout the 
interview.  There was no evidence of any thought processing 
difficulties, hallucinations, or delusions.  He did not 
report any nightmares or flashbacks regarding his Vietnam 
experiences.  He did not describe guilty feelings over having 
survived in Vietnam.  He did not appear unduly depressed or 
unduly anxious.  The examiner diagnosed intermittent 
explosive disorder and a history of alcohol dependence, 
currently in remission.  The examiner noted that the veteran 
did not meet the criteria for PTSD.  In support of this, the 
examiner noted that, during the interview, no recognizable 
stressor that would evoke significant symptoms of distress in 
almost anyone was identifiable.  In addition, the examination 
did not demonstrate that the veteran re-experienced any 
traumatic event from service.  Further, it did not appear 
that the veteran had a diminished interest in significant 
activities or that his involvement in the world was lessened.

In a decision dated in June 1984, the Board denied the 
veteran's claim for service connection for PTSD.  The Board 
found that the evidence of record did not contain a factual 
basis to attribute the veteran's post-service emotional 
disturbances to his military service.

In February 1991, the RO received another claim for service 
connection for PTSD.  In July 1991, the RO received a copy of 
a VA medical report of a hospitalization from January to May 
1991.  The report notes that a mental status examination on 
admission revealed a depressed man with a strong tendency to 
exteriorize fault and responsibility.  He referred to 
flashbacks which, by description were in fact dreams.  He 
described a preoccupation with Vietnam, but no true intrusive 
thoughts.  The discharge diagnoses were partial post-
traumatic stress disorder, polysubstance abuse, dysthymia, 
and personality disorder.  

In rating decision of July 1991, the RO continued to deny the 
claim for service connection for PTSD.  The veteran appealed 
that decision.  In April 1992, the Board remanded the case 
for further development.  In a September 1993 decision, the 
Board denied the claim on the basis that no new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD.

In February 2001, the veteran filed a motion for 
reconsideration based upon clear and unmistakable error of 
law in the Board decisions dated in June 1984 and September 
1993.  

II.  Analysis

A.  Criteria

Initially, the Board notes that during the pendency of this 
motion, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  This recently 
enacted legislation has expanded the VA's duty to notify the 
veteran and his representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to his 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Without deciding whether or 
not this legislation applies to motions for clear and 
unmistakable error in prior final decisions, the Board notes 
that, assuming for the sake of argument that the legislation 
does apply to this motion, with its letters dated in March 
2001 to the veteran and his attorney, the Board advised the 
moving party of the clear and unmistakable error regulations 
and informed him of the specific filing and pleading 
requirements governing motions for review on the basis of 
clear and unmistakable error.  Moreover, the determination of 
clear and unmistakable error is based on the facts of record 
at the time of the decision challenged.  38 C.F.R. § 1403(b).  
Therefore, there is no further factual development that would 
be appropriate.  With regard to any duty to notify the moving 
party of the elements necessary for him to plead and/or show, 
the Board finds that informing him of the regulations and 
providing time for response fulfilled any duty imposed by the 
VCAA.  With regard to the challenged 1984 and 1993 Board 
decisions, the VCAA was not in effect when those decisions 
were promulgated, and it does not apply to them.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging clear 
and unmistakable error in a prior Board decision must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  See Disabled American Veterans et. al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000) (upholding 
all of the Board's rules of practice involving clear and 
unmistakable error claims, except the last sentence of Rule 
1404(b) that stated "Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.")

"Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied."  38 C.F.R. § 20.1403; see 38 U.S.C.A. 
§ 7111.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For a Board decision issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1403.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403.

A new medical diagnosis that ''corrects'' an earlier 
diagnosis considered in a Board decision does not constitute 
clear and unmistakable error.  In addition, the Secretary's 
failure to fulfill the duty to assist does not constitute 
clear and unmistakable error.  Further, a disagreement as to 
how the facts were weighed or evaluated does not rise to the 
level of clear and unmistakable error.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1403.

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

The United States Court of Appeals for Veteran Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has rendered numerous decisions in regard to 
what constitutes clear and unmistakable error.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Clear and unmistakable error is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  A valid claim for 
clear and unmistakable error requires some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be clear and 
unmistakable error on it face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  Id. at 44.  In order 
for there to be a valid claim of clear and unmistakable 
error, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the proper laws 
or regulations must have been incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  A difference of 
opinion as to how the evidence was weighed is not clear and 
unmistakable error.  An appellant must assert more than just 
a disagreement as to how the facts were weighed or evaluated.  
Allin v. Brown, 6 Vet. App. 207 (1994).

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board, on its 
own motion, or by a party to that decision.  38 C.F.R. § 
20.1400.  A party that disagrees with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

B.  Whether Board Decisions Dated in 1984 and 1993 Contain 
CUE

In the moving party's argument, received at the Board in 
February 2001, it is contended that the Board's 1984 and 1993 
decisions contained clear and unmistakable error in that the 
Board "improperly analyzed the factual predicate of the 
Claimant's claim in 1984 and 1993, and thus upheld the 
Regional Office decision to deny service connected disability 
for PTSD."  This argument seems to indicate a disagreement 
as to how the facts were weighed or evaluated.  The law, 
regulations, and Court clearly provide that such disagreement 
does not rise to the level of clear and unmistakable error.  
See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403; Allin v. Brown, 
6 Vet. App. 207 (1994).

The moving party also argues that the facts then known were 
incorrect, which led to an incorrect analysis of his case.  
It is contended that the veteran's service medical records 
were confused with another veteran's and that the moving 
party's service medical records were not available.  In this 
regard, the evidence of record does indicate that, initially 
when the RO requested the moving party's service medical 
records in 1971, the RO received another veteran's service 
medical records.  However, the evidence also shows that by 
the time of the June 1984 Board decision, the evidence of 
record contained at least the moving party's enlistment and 
separation examination reports, which contain no references 
to any nervous problems or psychiatric disorders.  It appears 
to be correct, as noted on behalf of the moving party, that 
the RO did not have his service medical records at the time 
of the December 1971 rating decision.  The claim was denied 
at that time based at 
least in part on the fact that the moving party had a current 
diagnosis of "explosive personality."  However, the fact 
that the evidence at the time of the December 1971 rating 
decision did not contain the moving party's service medical 
records is immaterial to a determination as to whether the 
June 1984 and September 1993 Board decisions contain clear 
and unmistakable error.  It is clearly noted in the June 1984 
Board decision that the evidence contained, and the Board 
considered, the moving party's available service medical 
records which contained at least his enlistment and 
separation examination reports.

The Board further notes that, even assuming that the moving 
party's complete service medical records were not associated 
with his claims folder, the other evidence of record 
indicates that such records would not have supported a grant 
of service connection for PTSD at the time of the decisions 
in June 1984 and September 1993.  The examiner noted in the 
December 1971 VA examination report that the veteran denied 
ever having been hospitalized for mental illness or treated 
during his period of service.  Lay statements from the moving 
party's ex-spouse and sister-in-law do not indicate that he 
ever told them that he had suffered from or been treated 
during service for a psychiatric disorder.  Furthermore, at 
the personal hearing in December 1983, the moving party made 
no contention that he complained of, was treated for, or was 
diagnosed with a psychiatric disorder during service.  
Moreover, on the February 1991 application form for service 
connection for a nervous condition, the moving party noted no 
treatment for or a diagnosis of a nervous disorder during 
service.  

The evidence shows that the diagnoses of the moving party's 
psychiatric disorder in 1971 were "explosive personality" 
and "transient situational reaction."  Another diagnosis in 
1980 was "rage reaction."  In a May 1983 VA medical record, 
the moving party was diagnosed with PTSD.  However, in the 
July 1983 VA examination report, the diagnosis was 
"intermittent explosive disorder" and the examiner 
specifically noted that it was not felt that the veteran met 
the criteria for PTSD.  Subsequently, the moving party was 
diagnosed as suffering from PTSD and 
has received service connection for that disability.  As 
noted above, a new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision does not 
constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d).

In a statement received in March 2001, the moving party's 
attorney contends that the holding in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) is applicable to this claim regarding 
clear and unmistakable error in the 1984 and 1993 Board 
decisions.  The evidence of record shows that the RO made 
multiple requests for the moving party's service medical 
records.  Thus, the VA's duty to assist by making more than a 
single request for pertinent service medical records, as set 
forth in Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), has 
been satisfied.  The Board further notes that because Hayre 
was not decided until 1999, the Federal Circuit's 
interpretation in that decision of what constitutes the duty 
to assist would not control whether there was clear and 
unmistakable error in Board decisions rendered prior to that 
case law.  Moreover, the law and regulations provide that the 
Secretary's failure to fulfill the duty to assist does not 
constitute clear and unmistakable error.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1403.  The Board notes that the evidence shows 
that the RO also conducted a search within the VA for the 
moving party's service medical records.  Subsequently, at 
least some of his service medical records were located and 
associated with the claims file prior to the June 1984 Board 
decision, and thus were considered in that decision and 
subsequent Board decisions.  The available service medical 
records are negative for a psychiatric disorder during 
service and the Board's June 1984 and September 1993 denials 
of the claim for service connection for PTSD were based, at 
least in part, on such evidence.

After a review of all the evidence of record, the Board finds 
that the evidence does not show that the June 1984 or the 
September 1993 Board decision contained clear and 
unmistakable error.  The laws and regulations in existence at 
the time were correctly applied.  The Secretary's failure to 
fulfill the duty to assist does not constitute clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.



ORDER

The motion for revision of the June 1984 Board decision based 
on clear and unmistakable error is denied.

The motion for revision of the September 1993 Board decision 
based on clear and unmistakable error is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



